DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 5/31/22 have been entered. Claims 11-34 and 36-41 remain pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14-15, 20, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bearne et al. (US PGPub 2017/0304577) in view of McAuley et al. (US PGPub 2010/0000537), further in view of Neff (US PGPub 2018/0071476).
Regarding claim 11, Bearne teaches a frame assembly for a patient interface for treatment of sleep disordered breathing (see abstract and Fig. 2A, frame 400A), the frame assembly configured to connect headgear of the patient interface to a cushion assembly of the patient interface (see Fig. 2F, frame connects headgear and cushion together), the frame assembly comprising: 
a shroud (Fig. 2A, shroud 300); and including an opening formed therein to receive a flow of air from an air delivery tube (Fig. 2A, opening 304, see paragraph 209), the shroud being structured to, in use, facilitate support of a cushion assembly on a patient's face (see Fig. 2F and paragraph 209, shroud holds cushion to user’s face); and 
a pair of upper headgear connector arms extending from respective sides of an upper portion of the shroud (Fig. 2A, upper arms 402A and 402B) and, in use, configured to extend along respective sides of the patient's face, each upper headgear connector arm having a shape that, in use, curves in an upwards direction such that the upper headgear connector arm extends between the patient's eye and ear (see Fig. 2F, connector arms extend in this manner; see paragraph 211); 
each upper headgear connector arm including: 
an upper headgear connection point (Fig. 2F, 408A and 408B), adapted to receive a respective upper headgear strap (see Fig.2F, straps connect to these points); 
a shroud connection portion that is connected to the respective side of the upper portion of the shroud (see annotated Fig. 2C below; see also Fig. 3C and paragraph 219, connection portion where connection element 404A is located).

    PNG
    media_image1.png
    545
    608
    media_image1.png
    Greyscale

Annotated Fig. 2c of Bearne
Bearne does not teach wherein the shroud is constructed of rigid plastic material.
However, McAuley teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2) wherein the shroud (Fig. 2, 22) is constructed of rigid plastic material (see paragraph 72).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the shroud of Bearne to be a rigid plastic material, as taught by McAuley, for the purpose of using a well-known material in the art that provides sufficient structure to support the patient interface.
Bearne further does not teach wherein a first flexible portion positioned proximal the shroud connection portion and between the shroud connection portion and the upper headgear connection point, the first flexible portion being configured to, in use, allow the upper headgear connector arm to flex outwardly away from the patient's face and inwardly towards the patient's face to adapt to varying facial widths, wherein the first flexible portion is a living hinge formed by a relatively thinner portion of the upper headgear connector arm disposed immediately between relatively thicker portions of the upper headgear connector arm to form a flexible area.
However, Neff teaches an analogous frame assembly for a patient interface (see abstract and 7C) comprising a first flexible portion (Fig. 7C, left 225) positioned proximal the shroud connection portion (fig. 7c, shroud connection portion is the middle portion that connects to the shroud, see fig. 7b) and between the shroud connection portion and the upper headgear connection point (see Fig. 7c, flexible portion 225 located between shroud connection and upper headgear connection; see paragraph 43, 225 described as living hinge with reduced thickness to allow flexibilty) this flexible portion being the first flexible portion being configured to, in use, allow the upper headgear connector arm to flex outwardly away from the patient's face and inwardly towards the patient's face to adapt to varying facial widths, wherein the first flexible portion is a living hinge formed by a relatively thinner portion of the upper headgear connector arm disposed immediately between relatively thicker portions of the upper headgear connector arm to form a flexible area (see paragraph 43, the thinned portion 225 allows flexing outward, the living hinge is formed by a thin portion in the arm 224, the region 225 being thinner than arm portion 224 and shroud connection portion immediately on the other side of the thinned region, therefore the thinned region is between relatively thicker portions of the upper headgear connector arm).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the upper headgear connector arm of Bearne to have a first flexible portion disposed immediately between relatively thicker portions of the upper headgear connector arm to form a flexible area, as taught by Neff, for the purpose of allowing the side arms to flex to better fit a user’s face. 
Regarding claim 12, Bearne, as modified by McAuley, discloses all the limitation of claim 11 and further teaches wherein the shroud is constructed of polycarbonate (see paragraph 72 of McAuley, McAuley teaches the rigid plastic material may be polycarbonate).
Regarding claim 14, Bearne, as modified by Neff, discloses all the limitation of claim 13 and further teaches wherein the pair of upper headgear connector arms comprise a plastic material (see Neff paragraph 42).
Regarding claim 15, Bearne, as modified, discloses all the limitation of claim 11 and further teaches wherein each upper headgear connection point includes a slot adapted to receive the respective upper headgear strap (see Fig. 3A, slot 409A; see paragraph 220; see Fig. 2F showing slot receiving headgear strap).
Regarding claim 20, Bearne as modified, discloses all the limitation of claim 11 and further teaches wherein the shroud includes a pair of upper arm connectors at respective sides of the upper portion of the shroud, and -3-AMARASINGHE et al. Appl. No. 17/533,941wherein the shroud connection portion of each upper headgear connector arm is directly connected to a respective one of the upper arm connectors of the shroud (see annotated Fig. 2c above and annotated Fig. 2a below, the shroud has upper arm connectors that directly connect to the shroud connection portion of each upper headgear arm, best seen in Fig. 2C).

    PNG
    media_image2.png
    555
    734
    media_image2.png
    Greyscale

Annotated Fig. 2A of Bearne
Regarding claim 27, Bearne, as modified, discloses all the limitation of claim 11 and further teaches wherein each shroud connection portion is removably attached to the upper portion of the shroud (see Fig. 2A and Fig. 3B; see paragraph 222, the upper arm connector arm is removeably attached via the shroud connection portion).
Regarding claim 28, Bearne, as modified, discloses all the limitation of claim 11 and further teaches wherein each shroud connection portion is permanently attached to the upper portion of the shroud (see paragraph 222, the frame and arm may be integrally formed or made from a single piece).
Regarding claim 29, as modified, discloses all the limitation of claim 11 and Bearne further teaches a pair of lower headgear connector arms extending from respective sides of a lower portion of the shroud (see Fig. 2F, lower connecting arms 456A), each lower headgear connector arm including a lower headgear connection point adapted to connect with a lower headgear strap (Fig. 2F, lower connector arm connected to strap 452A; see paragraph 212).
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bearne et al. (US PGPub 2017/0304577) in view of McAuley et al. (US PGPub 2010/0000537), further in view of Neff (US PGPub 2018/0071476), and further in view of Galgali (US PGPub 2018/0256844).
Regarding claim 13, Bearne, as modified, teaches all previous elements of the claim as stated above. Bearne does not teach wherein the pair of upper headgear connector arms are made of a different material than the polycarbonate of the shroud. 
However, Galgali teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2) wherein the pair of upper headgear connector arms (Fig. 2, 130) are made of a different material than the material of the shroud (Fig. 2, shroud 144; see paragraph 323, side arms 130 may be constructed from material that is less rigid than shroud 144).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the upper headgear connector arms of Bearne to be made of a different material than the polycarbonate of the shroud (as modified by McAuley, the shroud is polycarbonate material), as taught by Galgali, for the purpose of further facilitating the flexibility of the arms in relation to the shroud to allow them to accommodate different facial widths.
Regarding claim 21, Bearne, as modified, teaches all previous elements of the claim as stated above. Bearne is silent on wherein each upper headgear connector arm is structurally rigid to resist torsion. 
However, Galgali teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2) wherein the pair of upper headgear connector arms comprise a plastic material (see Galgali paragraphs 315 and 318, the arms are plastic and retain relative inflexibility in a vertical plane) which would resist torsion. Further, the combined references teaches that the arms have a height greater than the their thickness, which inherently resists torsion.
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the upper headgear connector arms of Bearne to be made of a material that would resist torsion, as taught by Galgali, for the purpose of keeping the arms in place along the face to hold the interface comfortably to the user.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bearne et al. (US PGPub 2017/0304577) in view of McAuley et al. (US PGPub 2010/0000537), and further in view of Neff (US PGPub 2018/0071476), as applied to claim 11 above, and further in view of Eves et al. (US PGPub 2012/0138063).
Regarding claim 16, Bearne teaches all previous elements of the claim as stated above, Bearne does not teach wherein a textile material covers each upper headgear connector arm to provide a patient-contacting surface, the textile material being less rigid as compared to a material of the upper headgear connector arm.
However, Eves teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2-1) wherein a textile material (Fig. 2-1, 90; see paragraph 91) covers each upper headgear connector arm (see Fig. 2-1, sleeves 90 covers arms 54) to provide a patient-contacting surface, the textile material being less rigid as compared to a material of the upper headgear connector arm (see paragraph 91, the sleeves are made of a soft fabric, being less rigid than the plastic of the connector arm).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connector arms of Bearne to have a textile material covering each of the upper headgear connector arms, as taught by Eves, for the purpose of providing patient facial comfort (see paragraph 91 of Eves).
Regarding claim 17, Bearne, as modified, discloses all the limitation of claim 16 and further teaches wherein each upper headgear connector arm includes a textile attachment area between the first flexible portion and the upper headgear connection point to receive the textile material (see Eves fig. 2-1, the textile sleeves covers an attachment area between the shroud connection portion and the upper headgear connection point, in modifying Bearne, the sleeve would be between the first flexible portion, as it is proximal the shroud connection portion, and the upper headgear connection point).
Regarding claim 18, Bearne teaches all previous elements of the claim as stated above. Bearne does not teach wherein the textile attachment area has a reduced thickness as compared to the upper headgear connection point such that the upper headgear connection point forms a first shoulder against which an upper end of the textile material abuts.
However, Eves teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2-1) wherein the textile attachment area (see Fig. 3-1, textile attachment area 54) has a reduced thickness as compared to the upper headgear connection point such that the upper headgear connection point forms a first shoulder against which an upper end of the textile material abuts (see Figs. 2-1 and 3-1 and paragraph 92, the end of the arm where the connection point 55 is located is enlarged, or thicker in one plane, as compared to the body of the arm 54)
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connector arms of Bearne to have a textile attachment area with reduced thickness compared to the upper headgear connection point, as taught by Eves, for the purpose of retaining the sleeve thereon (see paragraph 92 of Eves).
Regarding claim 19, Bearne teaches all previous elements of the claim as stated above. Bearne does not teach wherein the textile attachment area has a reduced thickness as compared to the first flexible portion such that the first flexible portion forms a second shoulder against which a lower end of the textile material abuts.
However, Eves teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2-1) wherein the textile attachment area (see Fig. 3-1, textile attachment area 54) has a reduced thickness as compared to one end of the connector arm (see Figs. 2-1 and 3-1 and paragraph 92, the end of the arm where the connection point 55 is located is enlarged, or thicker in one plane, as compared to the body of the arm 54).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the first flexible portion of Bearne to be thicker than the textile attachment area, as Eves teaches that creating a thickened portion on the connector arm retains the sleeve, preventing movement between the sleeve and the arm (see paragraph 92 of Eves), by having a reduced thickness of the attachment area as compared to the first flexible portion, the portion proximal the shroud, the sleeve would have two shoulders to abut against, better retaining its position.
Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bearne et al. (US PGPub 2017/0304577) in view of McAuley et al. (US PGPub 2010/0000537), and further in view of Neff (US PGPub 2018/0071476), as applied to claim 11 above, and further in view of Smith et al. (US PGPub 2010/0224199).
Regarding claim 22, Bearne teaches all previous elements of the claim as stated above. Bearne does not teach wherein each upper headgear connector arm further comprises a second flexible portion provided between the first flexible portion and the upper headgear connection point, wherein the second flexible portion allows the upper headgear connector arm to, in use, articulate to conform to the width and profile of patient cheek regions.
However, Smith teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2) wherein each upper headgear connector arm further comprises a second flexible portion provided between the shroud and the upper headgear connection point (see Fig. 2, flexible portion 20 located between the upper connection point and connector to the shroud, the first flexible portion being where the connector arm connects to the shroud), wherein the second flexible portion allows the upper headgear connector arm to, in use, articulate to conform to the width and profile of patient cheek regions (see paragraph 58, the bellows device allows the connector arm to adjust to the user’s face).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the upper connector arms of Bearne to have a second flexible portion between the shroud and the upper headgear connection portion, as taught by Smith, for the purpose of facilitating user comfort and adjustability as well as adding aesthetic appeal (see paragraph 58 of Smith). In modifying Bearne, the second flexible portion would be between the first flexible portion and the upper headgear connection point as the first flexible portion is proximate the shroud at the shroud connection point.
Regarding claim 23, Bearne, as modified by Smith, discloses all the limitations of claim 22 and further teaches wherein the second flexible portion includes a plurality of slots formed in the upper headgear connector arm to create a plurality of hinges to allow the upper headgear connector arm to, in use, articulate and conform to variations in patient cheek regions (see Fig. 2 and paragraph 58 of Smith, the flexible portion is mechanically designed as bellows-like device having an accordion design, each groove of the accordion being a slot that creates a plurality of hinges that allow the connector arm to articulate and conform to the user’s face).
Regarding claim 24, Bearne, as modified by Smith, discloses all the limitations of claim 23 and further teaches wherein the plurality of slots of the second flexible portion are substantially parallel to one another, and wherein the plurality of slots of the second flexible portion are substantially evenly spaced apart from one another (see Fig. 2 of Smith, the slots are parallel and substantially evenly spaced apart).
Regarding claim 25, Bearne, as modified by Smith, discloses all of the limitations of cliam 22 further teaches wherein the second flexible portion and the flexible area of the first flexible portion are separated by a first rigid portion (see Fig. 2 of Smith, the first flexible portion being the hinge and the second flexible portion being the bellows 20, they are separated by a rigid portion that is less flexible, in modifying the connector arm of Bearne, this rigid portion is between the flexible portions as well since they are added to a more rigid connector arm; see paragraph 219, the arm of Bearne is rigid).
Regarding claim 26, Bearne, as modified by Smith, discloses all of the limitations of claim 25 and further teaches wherein the first rigid portion includes an upper wall along an upper edge of the upper headgear connector arm and a lower wall along a lower edge of the upper headgear connector arm (see annotated Fig. 2b of Bearne below, as modified by Galgali, the arm has a first flexible portion proximate the shroud and, as modified by Smith, a second flexible portion proximate the headgear connector; the connector arm itself has an upper and lower wall where the rigid portion is now located).

    PNG
    media_image3.png
    704
    787
    media_image3.png
    Greyscale

Annotated Fig. 2B of Bearne
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bearne et al. (US PGPub 2017/0304577) in view of McAuley et al. (US PGPub 2010/0000537), and further in view of Neff (US PGPub 2018/0071476), as applied to claim 11 above, further in view of Galgali (US PGPub 2018/0256844), further in view of Eves et al. (US PGPub 2012/0138063) and further in view of Smith et al. (US PGPub 2010/0224199).
Regarding claim 30, Bearne teaches all previous elements of the claim as stated above and further teaches a pair of lower headgear connector arms extending from respective sides of a lower portion of the shroud (see Fig. 2F, lower connecting arms 456A), each lower headgear connector arm including a lower headgear connection point adapted to connect with a lower headgear strap (Fig. 2F, lower connector arm connected to strap 452A; see paragraph 212), 
wherein each upper headgear connection point includes a slot adapted to receive the respective upper headgear strap (see Fig. 3A, slot 409A; see paragraph 220; see Fig. 2F showing slot receiving headgear strap), 
wherein the shroud includes a pair of upper arm connectors at respective sides of the upper portion of the shroud (see annotated Fig. 2a above), -5-AMARASINGHE et al. 
Appl. No. 17/533,941wherein the shroud connection portion of each upper headgear connector arm is directly connected to a respective one of the upper arm connectors of the shroud (see annotated Fig. 2c above and annotated Fig. 2a below, the shroud has upper arm connectors that directly connect to the shroud connection portion of each upper headgear arm, best seen in Fig. 2C), 
Bearne does not teach wherein the shroud is constructed of polycarbonate.
However, McAuley teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2) wherein the shroud (Fig. 2, 22) is constructed of (see paragraph 72 of McAuley, McAuley teaches the rigid plastic material may be polycarbonate).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the shroud of Bearne to be a rigid plastic material, as taught by McAuley, for the purpose of using a well-known material in the art that provides sufficient structure to support the patient interface.
Bearne further does not teach wherein the pair of upper headgear connector arms comprise a plastic material, the polycarbonate of the shroud being more rigid than the plastic of the upper headgear connectors.
However, Galgali teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2) wherein the pair of upper headgear connector arms (Fig. 2, 130) are made of a plastic material (see Galgali paragraphs 315 and 318, the arms are made of plastic that can flex outward), the polycarbonate of the shroud being more rigid than the plastic of the upper headgear connectors (Fig. 2, shroud 144; see paragraph 323, side arms 130 may be constructed from material that is less rigid than shroud 144).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the upper headgear connector arms of Bearne to be made of a different material than the polycarbonate of the shroud (as modified by McAuley, the shroud is polycarbonate material), as taught by Galgali, for the purpose of further facilitating the flexibility of the arms in relation to the shroud to allow them to accommodate different facial widths.
Bearne further does not teach wherein a textile material covers each upper headgear connector arm to provide a patient- contacting surface, the textile material being less rigid as compared to a material of the upper headgear connector arm, wherein each upper headgear connector arm includes a textile attachment area between the first flexible portion and the upper headgear connection point to receive the textile material, wherein the textile attachment area has a reduced thickness as compared to the upper headgear connection point such that the upper headgear connection point forms a first shoulder against which an upper end of the textile material abuts.
However, Eves teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2-1) wherein a textile material (Fig. 2-1, 90; see paragraph 91) covers each upper headgear connector arm (see Fig. 2-1, sleeves 90 covers arms 54) to provide a patient-contacting surface, the textile material being less rigid as compared to a material of the upper headgear connector arm (see paragraph 91, the sleeves are made of a soft fabric, being less rigid than the plastic of the connector arm), wherein each upper headgear connector arm includes a textile attachment area between the first flexible portion and the upper headgear connection point to receive the textile material (see Eves fig. 2-1, the textile sleeves covers an attachment area between the shroud connection portion and the upper headgear connection point, in modifying Bearne, the sleeve would be between the first flexible portion, as it is proximal the shroud connection portion, and the upper headgear connection point), wherein the textile attachment area (see Fig. 3-1, textile attachment area 54) has a reduced thickness as compared to the upper headgear connection point such that the upper headgear connection point forms a first shoulder against which an upper end of the textile material abuts (see Figs. 2-1 and 3-1 and paragraph 92, the end of the arm where the connection point 55 is located is enlarged, or thicker in one plane, as compared to the body of the arm 54). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connector arms of Bearne to have a textile material covering each of the upper headgear connector arm and a textile attachment area with reduced thickness compared to the upper headgear connection point, as taught by Eves, for the purpose of or the purpose of providing patient facial comfort (see paragraph 91 of Eves) and retaining the sleeve thereon (see paragraph 92 of Eves).
Bearne further does not teach wherein the textile attachment area has a reduced thickness as compared to the first flexible portion such that the first flexible portion forms a second shoulder against which a lower end of the textile material abuts.
However, Eves teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2-1) wherein the textile attachment area (see Fig. 3-1, textile attachment area 54) has a reduced thickness as compared to one end of the connector arm (see Figs. 2-1 and 3-1 and paragraph 92, the end of the arm where the connection point 55 is located is enlarged, or thicker in one plane, as compared to the body of the arm 54).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the first flexible portion of Bearne to be thicker than the textile attachment area, as Eves teaches that creating a thickened portion on the connector arm retains the sleeve, preventing movement between the sleeve and the arm (see paragraph 92 of Eves), by having a reduced thickness of the attachment area as compared to the first flexible portion, the portion proximal the shroud, the sleeve would have two shoulders to abut against, better retaining its position.
Bearne further does not teach wherein each upper headgear connector arm further comprises a second flexible portion provided between the first flexible portion and the upper headgear connection point, wherein the second flexible portion includes a plurality of slots formed in the upper headgear connector arm to create a plurality of hinges to allow the upper headgear connector arm to, in use, articulate and conform to variations in patient cheek regions, wherein the plurality of slots of the second flexible portion are substantially parallel to one another, wherein the plurality of slots of the second flexible portion are substantially evenly spaced apart from one another, wherein the second flexible portion and the flexible area of the first flexible portion are separated by a first rigid portion, and wherein the first rigid portion includes an upper wall along an upper edge of the upper headgear connector arm and a lower wall along a lower edge of the upper headgear connector arm
However, Smith teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2) wherein each upper headgear connector arm further comprises a second flexible portion provided between the shroud and the upper headgear connection point (see Fig. 2, flexible portion 20 located between the upper connection point and connector to the shroud, the first flexible portion being where the connector arm connects to the shroud), wherein the second flexible portion allows the upper headgear connector arm to, in use, articulate to conform to the width and profile of patient cheek regions (see paragraph 58, the bellows device allows the connector arm to adjust to the user’s face), wherein the second flexible portion includes a plurality of slots formed in the upper headgear connector arm to create a plurality of hinges to allow the upper headgear connector arm to, in use, articulate and conform to variations in patient cheek regions (see Fig. 2 and paragraph 58 of Smith, the flexible portion is mechanically designed as bellows-like device having an accordion design, each groove of the accordion being a slot that creates a plurality of hinges that allow the connector arm to articulate and conform to the user’s face), wherein the plurality of slots of the second flexible portion are substantially parallel to one another, and wherein the plurality of slots of the second flexible portion are substantially evenly spaced apart from one another (see Fig. 2 of Smith, the slots are parallel and substantially evenly spaced apart), wherein the second flexible portion and the flexible area of the first flexible portion are separated by a first rigid portion (see Fig. 2 of Smith, the first flexible portion being the hinge and the second flexible portion being the bellows 20, they are separated by a rigid portion that is less flexible, in modifying the connector arm of Bearne, this rigid portion is between the flexible portions as well since they are added to a more rigid connector arm; see paragraph 219, the arm of Bearne is rigid), wherein the first rigid portion includes an upper wall along an upper edge of the upper headgear connector arm and a lower wall along a lower edge of the upper headgear connector arm (see annotated Fig. 2b of Bearne above, as modified by Galgali, the arm has a first flexible portion proximate the shroud and, as modified by Smith, a second flexible portion proximate the headgear connector; the connector arm itself has an upper and lower wall where the rigid portion is now located).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the upper connector arms of Bearne to have a second flexible portion between the shroud and the upper headgear connection portion, as taught by Smith, for the purpose of facilitating user comfort and adjustability as well as adding aesthetic appeal (see paragraph 58 of Smith). In modifying Bearne, the second flexible portion would be between the first flexible portion and the upper headgear connection point as the first flexible portion is proximate the shroud at the shroud connection point.
Regarding claim 31, Bearne further teaches wherein each shroud connection portion is permanently attached to the upper portion of the shroud (see paragraph 222, the frame and arm may be integrally formed or made from a single piece).
Regarding claim 32, Bearne teaches all previous elements of the claim as stated above and further teaches a pair of lower headgear connector arms extending from respective sides of a lower portion of the shroud (see Fig. 2F, lower connecting arms 456A), each lower headgear connector arm including a lower headgear connection point adapted to connect with a lower headgear strap (Fig. 2F, lower connector arm connected to strap 452A; see paragraph 212), 
wherein each upper headgear connection point includes a slot adapted to receive the respective upper headgear strap (see Fig. 3A, slot 409A; see paragraph 220; see Fig. 2F showing slot receiving headgear strap), 
wherein the shroud includes a pair of upper arm connectors at respective sides of the upper portion of the shroud (see annotated Fig. 2a above), -5-AMARASINGHE et al. 
Appl. No. 17/533,941wherein the shroud connection portion of each upper headgear connector arm is directly connected to a respective one of the upper arm connectors of the shroud (see annotated Fig. 2c above and annotated Fig. 2a below, the shroud has upper arm connectors that directly connect to the shroud connection portion of each upper headgear arm, best seen in Fig. 2C). 
Bearne does not teach wherein the shroud is constructed of polycarbonate.
However, McAuley teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2) wherein the shroud (Fig. 2, 22) is constructed of (see paragraph 72 of McAuley, McAuley teaches the rigid plastic material may be polycarbonate).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the shroud of Bearne to be a rigid plastic material, as taught by McAuley, for the purpose of using a well-known material in the art that provides sufficient structure to support the patient interface.
Bearne further does not teach wherein the pair of upper headgear connector arms comprise a plastic material, the polycarbonate of the shroud being more rigid than the plastic of the upper headgear connectors.
However, Galgali teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2) wherein the pair of upper headgear connector arms (Fig. 2, 130) are made of a plastic material (see Galgali paragraph 409), the polycarbonate of the shroud being more rigid than the plastic of the upper headgear connectors (Fig. 2, shroud 144; see paragraph 323, side arms 130 may be constructed from material that is less rigid than shroud 144).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the upper headgear connector arms of Bearne to be made of a different material than the polycarbonate of the shroud (as modified by McAuley, the shroud is polycarbonate material), as taught by Galgali, for the purpose of further facilitating the flexibility of the arms in relation to the shroud to allow them to accommodate different facial widths.
Bearne further does not teach wherein a textile material covers each upper headgear connector arm to provide a patient- contacting surface, the textile material being less rigid as compared to a material of the upper headgear connector arm, wherein each upper headgear connector arm includes a textile attachment area between the first flexible portion and the upper headgear connection point to receive the textile material, wherein the textile attachment area has a reduced thickness as compared to the upper headgear connection point such that the upper headgear connection point forms a first shoulder against which an upper end of the textile material abuts.
However, Eves teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2-1) wherein a textile material (Fig. 2-1, 90; see paragraph 91) covers each upper headgear connector arm (see Fig. 2-1, sleeves 90 covers arms 54) to provide a patient-contacting surface, the textile material being less rigid as compared to a material of the upper headgear connector arm (see paragraph 91, the sleeves are made of a soft fabric, being less rigid than the plastic of the connector arm), wherein each upper headgear connector arm includes a textile attachment area between the first flexible portion and the upper headgear connection point to receive the textile material (see Eves fig. 2-1, the textile sleeves covers an attachment area between the shroud connection portion and the upper headgear connection point, in modifying Bearne, the sleeve would be between the first flexible portion, as it is proximal the shroud connection portion, and the upper headgear connection point), wherein the textile attachment area (see Fig. 3-1, textile attachment area 54) has a reduced thickness as compared to the upper headgear connection point such that the upper headgear connection point forms a first shoulder against which an upper end of the textile material abuts (see Figs. 2-1 and 3-1 and paragraph 92, the end of the arm where the connection point 55 is located is enlarged, or thicker in one plane, as compared to the body of the arm 54). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connector arms of Bearne to have a textile material covering each of the upper headgear connector arm and a textile attachment area with reduced thickness compared to the upper headgear connection point, as taught by Eves, for the purpose of or the purpose of providing patient facial comfort (see paragraph 91 of Eves) and retaining the sleeve thereon (see paragraph 92 of Eves).
Bearne further does not teach wherein the textile attachment area has a reduced thickness as compared to the first flexible portion such that the first flexible portion forms a second shoulder against which a lower end of the textile material abuts.
However, Eves teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2-1) wherein the textile attachment area (see Fig. 3-1, textile attachment area 54) has a reduced thickness as compared to one end of the connector arm (see Figs. 2-1 and 3-1 and paragraph 92, the end of the arm where the connection point 55 is located is enlarged, or thicker in one plane, as compared to the body of the arm 54).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the first flexible portion of Bearne to be thicker than the textile attachment area, as Eves teaches that creating a thickened portion on the connector arm retains the sleeve, preventing movement between the sleeve and the arm (see paragraph 92 of Eves), by having a reduced thickness of the attachment area as compared to the first flexible portion, the portion proximal the shroud, the sleeve would have two shoulders to abut against, better retaining its position.
As modified, Beane further teaches wherein the relatively thicker portions of the first flexible portion of the upper headgear connector arm include a first rigid portion positioned proximal the flexible area of the first flexible portion and between the flexible area and the upper headgear connection point (see Fig. 2 of Smith, the first flexible portion being the location of the hinge, this is the first flexible portion of Beane as modified by Neff, the unmodified components of the arm of Beane are rigid, therefore there is a rigid portion proximal the flexible area of the first flexible portion and between the flexible portion and the upper headgear connection point; see paragraph 219, the arm of Bearne is rigid), wherein the first rigid portion includes an upper wall along an upper edge of the upper headgear connector arm and a lower wall along a lower edge of the upper headgear connector arm (see annotated Fig. 2b of Bearne above, as modified by Neff, the arm has a first flexible portion proximate the shroud and, as modified by Smith, a second flexible portion proximate the headgear connector; the connector arm itself has an upper and lower wall where the rigid portion is now located).
Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bearne et al. (US PGPub 2017/0304577) in view of McAuley et al. (US PGPub 2010/0000537), and further in view of Neff (US PGPub 2018/0071476), as applied to claim 1 above, and further in view of Ng et al. (US PGPub 2010/0319700).
Regarding claim 33, Bearne teaches all previous elements of the claim as stated above, and further teaches a patient interface to deliver a supply of air to a patient for treatment of sleep disordered breathing (see Fig. 2F, see paragraph 5), comprising: a frame assembly according to claim 11 (see above rejections of claim 11); and a cushion assembly (Fig. 2B, 550), the cushion assembly including a seal-forming structure (Fig. 2C, 514A, 514B, 516A, 516B), the seal-forming structure being configured to, in use, form a seal with the patient's face (see paragraph 214), 
Bearne does not teach wherein the cushion assembly has a shell, wherein the shell has greater rigidity as compared to the seal-forming structure, and wherein an opening is formed in the shell to receive the flow of air from the air delivery tub.
However, Ng teaches an analogous patient interface to deliver air to a patient (see abstract and Fig. 1B) wherein the cushion assembly is comprised of a shell (Fig. 3, 1040) and a seal-forming structure (Fig. 2, 1060) wherein the shell has greater rigidity as compared to the seal-forming structure (see paragraph 96), and wherein an opening is formed in the shell to receive the flow of air from the air delivery tub (Fig. 3, 1046, see paragraph 97).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cushion assembly of Bearne to have a rigid shell, as taught by Ng, for the purpose of defining the breathing chamber, keeping the structure of the cushion, and coupling the cushion to the shroud (see paragraphs 96-97 of Ng).
Regarding claim 34, Bearne, as modified by Ng, further teaches wherein the shell of the cushion assembly is constructed of polycarbonate, and the seal-forming structure comprises an elastomer material (see paragraph 96 of Ng, shell is polycarbonate, see paragraph 214 of Bearne, the seal-forming cushion is an elastomer), wherein the shell and the shroud have mating shapes, such that an inner surface of the shroud has a shape that corresponds to an exterior surface of the shell (see Figs. 1 and 3; see paragraphs 185-195 of Ng, describing the mating between the inner surface of the shroud and the exterior surface of the shell). 
Regarding claim 36, Bearne, as modified by Ng, further teaches herein the shell includes a ridge formed therein that surrounds the opening in the shell (see Ng Fig. 13, ridge 1149(1), the shroud having a perimeter that corresponds to the ridge when the shroud facilitates support of the cushion assembly on the patient's face (see Fig. 14, inner perimeter of the opening in the shroud; see paragraphs 193-194 of Ng).
Regarding claim 37, Bearne further teaches a patient interface according to claim 33; a respiratory pressure therapy (RPT) device to supply breathable gas at positive pressure; and an air delivery tube to pass the breathable gas from the RPT device to the patient interface (see Bearne Fig. 1, RPT 108, connected to patient interface via tube 112, delivering positive pressure gas, see paragraph 208).
Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Bearne et al. (US PGPub 2017/0304577) in view of McAuley et al. (US PGPub 2010/0000537), further in view of Neff (US PGPub 2018/0071476), and further in view of Brambilla et al. (US PGPub 2008/0314388).
Regarding claim 38, Bearne teaches a frame assembly for a patient interface for treatment of sleep disordered breathing (see abstract and Fig. 2A, frame 400A), the frame assembly configured to connect headgear of the patient interface to a cushion assembly of the patient interface (see Fig. 2F, frame connects headgear and cushion together), the frame assembly comprising: 
a shroud (Fig. 2A, shroud 300); and including an opening formed therein to receive a flow of air from an air delivery tube (Fig. 2A, opening 304, see paragraph 209), the shroud being structured to, in use, facilitate support of a cushion assembly on a patient's face (see Fig. 2F and paragraph 209, shroud holds cushion to user’s face); and 
a pair of upper headgear connector arms extending from respective sides of an upper portion of the shroud (Fig. 2A, upper arms 402A and 402B) and, in use, configured to extend along respective sides of the patient's face, each upper headgear connector arm having a shape that, in use, curves in an upwards direction such that the upper headgear connector arm extends between the patient's eye and ear (see Fig. 2F, connector arms extend in this manner; see paragraph 211); 
each upper headgear connector arm including: 
an upper headgear connection point (Fig. 2F, 408A and 408B), adapted to receive a respective upper headgear strap (see Fig.2F, straps connect to these points); 
a shroud connection portion that is connected to the respective side of the upper portion of the shroud (see annotated Fig. 2C below; see also Fig. 3C and paragraph 219, connection portion where connection element 404A is located).

    PNG
    media_image1.png
    545
    608
    media_image1.png
    Greyscale

Annotated Fig. 2c of Bearne
Bearne does not teach wherein the shroud is constructed of rigid plastic material.
However, McAuley teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2) wherein the shroud (Fig. 2, 22) is constructed of rigid plastic material (see paragraph 72).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the shroud of Bearne to be a rigid plastic material, as taught by McAuley, for the purpose of using a well-known material in the art that provides sufficient structure to support the patient interface.
Bearne further does not teach wherein a first flexible portion positioned proximal the shroud connection portion and between the shroud connection portion and the upper headgear connection point, the first flexible portion being configured to, in use, allow the upper headgear connector arm to flex outwardly away from the patient's face and inwardly towards the patient's face to adapt to varying facial widths, wherein the first flexible portion is a living hinge formed by a relatively thinner portion of the upper headgear connector arm adjacent relatively thicker portions of the upper headgear connector arm to form a flexible area.
However, Neff teaches an analogous frame assembly for a patient interface (see abstract and 7C) comprising a first flexible portion (Fig. 7C, left 225) positioned proximal the shroud connection portion (fig. 7c, shroud connection portion is the middle portion that connects to the shroud, see fig. 7b) and between the shroud connection portion and the upper headgear connection point (see Fig. 7c, flexible portion 225 located between shroud connection and upper headgear connection; see paragraph 43, 225 described as living hinge with reduced thickness to allow flexibility) this flexible portion being the first flexible portion being configured to, in use, allow the upper headgear connector arm to flex outwardly away from the patient's face and inwardly towards the patient's face to adapt to varying facial widths, wherein the first flexible portion is a living hinge formed by a relatively thinner portion of the upper headgear connector arm adjacent relatively thicker portions of the upper headgear connector arm to form a flexible area (see paragraph 43, the thinned portion 225 allows flexing outward, the living hinge is formed by a thin portion in the arm 224, the region 225 being thinner than arm portion 224 and shroud connection portion immediately on the other side of the thinned region).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the upper headgear connector arm of Bearne to have a first flexible portion disposed immediately between relatively thicker portions of the upper headgear connector arm to form a flexible area, as taught by Neff, for the purpose of allowing the side arms to flex to better fit a user’s face. 
Bearne further does not teach wherein each upper headgear connector arm further comprises a second flexible portion provided between the first flexible portion and the upper headgear connection point, wherein the second flexible portion allows the upper headgear connector arm to, in use, articulate to conform to the width and profile of patient cheek regions.
However, Brambilla teaches an analogous frame assembly for a patient interface (see abstract and Fig. 3-1) comprising a an arm (Fig. 3-1, arm 21) comprising a first flexible portion (Fig. 3-1, bottom flexible portion 26 located between shroud connection 22 and upper arm headgear connector 24) and further comprising a second flexible portion (Fig. 3-1, second flexible portion 26 above first flexible portion) between the first flexible portion and tupper headgear connection point (see Fig. 3-1, second flexible portion 26 located between first flexible portion and upper headgear connector 24) wherein the second flexible portion allows the upper headgear connector arm to, in use, articulate to conform to the patient (see paragraph 82, the thinner regions 26 allow the arm to bend to position the support on the user)
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the upper connector arms of Bearne to have a second flexible portion between the shroud and the upper headgear connection portion, as taught by Brambilla, for the purpose of controlling the amount and location of flexing of the arm (see paragraph 82 of Brambilla). In modifying Bearne, the second flexible portion would be between the first flexible portion and the upper headgear connection point of the arm and would allow the upper headgear connector arm to, in use, articulate to conform to the width and profile of patient cheek regions since the modification is to the arm that goes along the cheek of the user.
As modified, Bearne further teaches wherein each upper headgear connector arm has sufficient rigidity such that, in use, when tension forces are applied to the upper headgear connector arm by the respective upper headgear strap the upper headgear connector arm resists extension and maintains a preformed three-dimensional shape to convert the tension forces into a compressive force adapted to be applied by the cushion assembly on the patient’s face (see Figs. 2f and 12; see also paragraphs 216-217, the frame is sufficiently rigid to allow force to be applied through the straps, converting the straps’ tension force to compressive force via the frame, the frame itself not deforming in shape; as modified by Neff and Brambilla, the flexible portions are comprised of the same rigid material as the arm itself and the flexibility is provided by the thinned regions, the flexibility being in the lateral direction and resisting extension).
Regarding claim 39, Bearne, as modified, further teaches wherein the first flexible portion is a living hinge formed by a relatively thinner portion of the upper headgear connector arm adjacent relatively thicker portions of the upper headgear connector arm to form a flexible area (see paragraph 43 of Neff, the side arms have a thinner portion 225,223 that allows flexibility), and wherein the second flexible portion includes a plurality of slots formed in the upper headgear connector arm to create a plurality of hinges to allow the upper headgear connector arm to, in use, articulate and conform to variations in patient cheek regions (see Fig. 2 and paragraph 58 of Smith, the flexible portion is mechanically designed as bellows-like device having an accordion design, each groove of the accordion being a slot that creates a plurality of hinges that allow the connector arm to articulate and conform to the user’s face).
Regarding claim 40, Bearne, as modified, further teaches wherein the second flexible portion and the flexible area of the first flexible portion are separated by a first rigid portion, and wherein the first rigid portion includes an upper wall along an upper edge of the upper headgear connector arm and a lower wall along a lower edge of the upper headgear connector arm (see annotated Fig. 2b of Bearne above, as modified by Neff, the arm has a first flexible portion proximate the shroud and, as modified by Smith, a second flexible portion proximate the headgear connector; the connector arm itself has an upper and lower wall where the rigid portion is now located; see paragraph 219, the arm of Bearne is rigid).
Regarding claim 41, Bearne teaches a frame assembly for a patient interface for treatment of sleep disordered breathing (see abstract and Fig. 2A, frame 400A), the frame assembly configured to connect headgear of the patient interface to a cushion assembly of the patient interface (see Fig. 2F, frame connects headgear and cushion together), the frame assembly comprising: 
a shroud (Fig. 2A, shroud 300); and including an opening formed therein to receive a flow of air from an air delivery tube (Fig. 2A, opening 304, see paragraph 209), the shroud being structured to, in use, facilitate support of a cushion assembly on a patient's face (see Fig. 2F and paragraph 209, shroud holds cushion to user’s face); and 
a pair of upper headgear connector arms extending from respective sides of an upper portion of the shroud (Fig. 2A, upper arms 402A and 402B) and, in use, configured to extend along respective sides of the patient's face, each upper headgear connector arm having a shape that, in use, curves in an upwards direction such that the upper headgear connector arm extends between the patient's eye and ear (see Fig. 2F, connector arms extend in this manner; see paragraph 211); 
each upper headgear connector arm including: 
an upper headgear connection point (Fig. 2F, 408A and 408B), adapted to receive a respective upper headgear strap (see Fig.2F, straps connect to these points); 
a shroud connection portion that is connected to the respective side of the upper portion of the shroud (see annotated Fig. 2C below; see also Fig. 3C and paragraph 219, connection portion where connection element 404A is located).
Bearne does not teach wherein the shroud is constructed of rigid plastic material.
However, McAuley teaches an analogous frame assembly for a patient interface (see abstract and Fig. 2) wherein the shroud (Fig. 2, 22) is constructed of rigid plastic material (see paragraph 72).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the shroud of Bearne to be a rigid plastic material, as taught by McAuley, for the purpose of using a well-known material in the art that provides sufficient structure to support the patient interface.
Bearne further does not teach wherein a first flexible portion positioned proximal the shroud connection portion and between the shroud connection portion and the upper headgear connection point, the first flexible portion being configured to, in use, allow the upper headgear connector arm to flex outwardly away from the patient's face and inwardly towards the patient's face to adapt to varying facial widths, wherein the first flexible portion is a living hinge formed by a relatively thinner portion of the upper headgear connector arm adjacent relatively thicker portions of the upper headgear connector arm to form a flexible area, wherein a portion of each upper headgear connector arm between the upper headgear connection point and the first flexible portion comprises entirely a same material.
However, Neff teaches an analogous frame assembly for a patient interface (see abstract and 7C) comprising a first flexible portion (Fig. 7C, left 225) positioned proximal the shroud connection portion (fig. 7c, shroud connection portion is the middle portion that connects to the shroud, see fig. 7b) and between the shroud connection portion and the upper headgear connection point (see Fig. 7c, flexible portion 225 located between shroud connection and upper headgear connection; see paragraph 43, 225 described as living hinge with reduced thickness to allow flexibility) this flexible portion being the first flexible portion being configured to, in use, allow the upper headgear connector arm to flex outwardly away from the patient's face and inwardly towards the patient's face to adapt to varying facial widths, wherein the first flexible portion is a living hinge formed by a relatively thinner portion of the upper headgear connector arm adjacent relatively thicker portions of the upper headgear connector arm to form a flexible area (see paragraph 43, the thinned portion 225 allows flexing outward, the living hinge is formed by a thin portion in the arm 224, the region 225 being thinner than arm portion 224 and shroud connection portion immediately on the other side of the thinned region).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the upper headgear connector arm of Bearne to have a first flexible portion disposed immediately between relatively thicker portions of the upper headgear connector arm to form a flexible area, as taught by Neff, for the purpose of allowing the side arms to flex to better fit a user’s face. 
However, Brambilla teaches an analogous frame assembly for a patient interface (see abstract and Fig. 3-1) comprising a an arm (Fig. 3-1, arm 21) comprising a first flexible portion (Fig. 3-1, bottom flexible portion 26 located between shroud connection 22 and upper arm headgear connector 24) and further comprising a second flexible portion (Fig. 3-1, second flexible portion 26 above first flexible portion) between the first flexible portion and tupper headgear connection point (see Fig. 3-1, second flexible portion 26 located between first flexible portion and upper headgear connector 24) wherein the second flexible portion allows the upper headgear connector arm to, in use, articulate to conform to the patient (see paragraph 82, the thinner regions 26 allow the arm to bend to position the support on the user)
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the upper connector arms of Bearne to have a second flexible portion between the shroud and the upper headgear connection portion, as taught by Brambilla, for the purpose of controlling the amount and location of flexing of the arm (see paragraph 82 of Brambilla). In modifying Bearne, the second flexible portion would be between the first flexible portion and the upper headgear connection point of the arm and would allow the upper headgear connector arm to, in use, articulate to conform to the width and profile of patient cheek regions since the modification is to the arm that goes along the cheek of the user. Bearne, as modified by Neff and further modified by Brambilla, further teaches wherein a portion of each upper headgear connector arm between the upper headgear connection point and the first flexible portion comprises entirely a same material (see Neff paragraphs 42-43 and Fig. 7C, the frame is made of one material, the living hinge being the same material just thinner, the region from the living hinge to the upper headgear connection point being one material, plastic).
Response to Arguments
Applicant’s arguments with respect to claims 11, 38, and newly added claim 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the combination of Bearne and Galgali does not teach a living hinge. While examiner disagrees as a living hinge is a thin portion that allows flexibility between to portions, as the combination teaches, examiner has now used Neff to teach this limitation as necessitated by applicant’s amendment. Neff teaches the limitation as claimed in claims 11, 38, and 41 of a living hinge formed by a thinned portion between two thicker portions (see above rejection).
Applicant’s arguments with respect to claims 38, and newly added claim 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Bearne, as modified by Smith, does not teach wherein the arm has sufficient rigidity to resist extension. However, Bearne has now been modified by Brambilla, as necessitated by amendment, and teaches this limitation.
Applicant further argues that Bearne, as modified by Smith, does not teach wherein the arm is made of one material. However, Bearne has now been modified by Brambilla, as necessitated by amendment, and teaches this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G./Examiner, Art Unit 3785      

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799